Exhibit 10.5

 

Arena Pharmaceuticals, Inc. 2006 Long-Term Incentive Plan

 

Restricted Stock Unit Grant Agreement

 

THIS GRANT AGREEMENT (this “Agreement”), effective as of
                           (the “Grant Date”) between Arena Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and                           
(the “Participant”).

 

1.             Grant of Restricted Stock Units. The Company hereby grants to the
Participant                        Restricted Stock Units. Each Restricted Stock
Unit shall be deemed to be the equivalent of one Share.

 

2.             Subject to the Plan. This Agreement is subject to the provisions
of the Arena Pharmaceutical, Inc. 2006 Long-Term Incentive Plan (the “Plan”)
and, unless the context requires otherwise, terms used herein shall have the
same meaning as in the Plan. In the event of a conflict between the provisions
of the Plan and this Agreement, the Plan shall control.

 

3.             Account. The Company shall credit to a bookkeeping account (the
“Account”) maintained by the Company for the Participant’s benefit the
Restricted Stock Units. On each date that cash dividends are paid on the Shares,
the Company will credit the Account with a number of additional Restricted Stock
Units equal to the result of dividing (i) the product of the total number of
Restricted Stock Units credited to the Account on the record date for such
dividend and the per Share amount of such dividend by (ii) the Fair Market Value
of one Share on the date such dividend is paid by the Company to shareholders.
The additional Restricted Stock Units shall be or become vested to the same
extent as the Restricted Stock Units that resulted in the crediting of such
additional Restricted Stock Units.

 

4.             Vesting. Except as provided in Sections 6(b), (c) or (d) of this
Agreement, provided the Participant is then an Employee or, if applicable, a
Director, the Restricted Stock Units shall become vested on the following dates:

 

 

 

Vested Restricted

Vest Date

 

Stock Units

 

 

 

 

 

 

 

 

 

 

5.             Capitalization Adjustments. The number of Restricted Stock Units
credited to the Account shall be equitably and appropriately adjusted as
provided in Section 12.2 of the Plan.

 

--------------------------------------------------------------------------------


 

6.             Termination of Employment.

 

(a)  Termination of Employment Other Than Due to Retirement, Death or
Disability. In the event the Participant ceases to be an Employee and, if
applicable, a Director, for any reason other than as a result of death,
Disability or Retirement, the Restricted Stock Units credited to the Account
that were not vested on the date of such termination of employment shall be
immediately forfeited.

 

(b)  Retirement. Upon the Retirement of the Participant, the Restricted Stock
Units credited to the Account that would vest on each of the next two (2)
anniversaries of the Grant Date following the Participant’s death shall become
vested. For purposes of this Agreement, “Retirement” shall mean termination of
the Participant’s employment with the Company and its Subsidiaries other than
for Cause if (i) the Participant is then at least age 60 and (ii) the
Participant has provided at least ten (10) years of continuous service to the
Company and its Subsidiaries.

 

(c)  Death. Upon the Participant’s death, to the extent the Restricted Stock
Units are not fully vested the Restricted Stock Units credited to the Account
that would vest on the next anniversary of the Grant Date following the
Participant’s death shall become vested based on a fraction, the numerator of
which is the number of whole months elapsed since the prior anniversary of the
Grant Date (or, if applicable, the Grant Date) and the denominator of which is
12. Notwithstanding the foregoing, if on the date of the Participant’s death the
Participant was eligible for Retirement the Restricted Stock Units credited to
the Account that would vest in the next two (2) years following the date of the
Participant’s death shall become vested.

 

(d)  Disability. In the event that the Participant ceases to be an Employee by
reason of Disability to the extent the Restricted Stock Units are not fully
vested the Restricted Stock credited to the Account that would vest on the next
anniversary of the Grant Date following the Participant’s Disability shall
become vested based on a fraction, the numerator of which is the number of whole
months elapsed since the prior anniversary of the Grant Date (or, if applicable,
the Grant Date) and the denominator of which is 12. Notwithstanding the
foregoing, if on the date of the Participant’s Disability the Participant was
eligible for Retirement the Restricted Stock Units credited to the Account that
would vest in the next two (2) years following the date of the Participant’s
Disability shall become vested. For purposes of this Agreement, “Disability”
shall mean the Grantee’s becoming disabled within the meaning of Section
22(e)(3) of the Code, or as otherwise determined by the Committee in its
discretion. The Committee may require such proof of Disability as the Committee
in its sole and absolute discretion deems appropriate and the Committee’s
determination as to whether the Grantee has incurred a Disability shall be final
and binding on all parties concerned.

 

7.             Payment of Restricted Stock Units. The Company shall make a
payment to the Participant of the vested Restricted Stock Units credited to the
Account as provided in Section 9 upon the date the Restricted Stock Units vest;
provided, however, that Restricted Units that vest due to Retirement shall not
be paid until the applicable Vest Date as provided in Section 4.

 

2

--------------------------------------------------------------------------------


 

The Participant may elect, in accordance with procedures adopted by the Company,
to change the payment date determined in accordance with the first sentence of
the preceding paragraph by written notice to the Company at least 12 months
prior to the payment date, provided that the new payment date must be at least
five years after the previously applicable payment date. Notwithstanding the
foregoing, upon:

 

(a)  The death of the Participant prior to the new payment date, payment shall
be accelerated to the date of the Participant’s death and paid in accordance
with the provisions of Section 9; and

 

(b)  The occurrence of a Section 409A CIC (as defined in Appendix A), payment
shall be accelerated to the date of such Section 409A CIC and paid in Shares
(or, if applicable, in shares of the common stock of the Surviving Corporation
or the Parent Corporation).

 

8.             Form of Payment. Payments pursuant to Section 7 shall be made in
Shares equal to the number of vested Restricted Stock Units credited to the
Account. Payment shall be made as soon as practicable after the applicable
payment date, but in no event later than 30 days after the date established
pursuant to Section 7.

 

9.             Beneficiary. In the event of the Participant’s death prior to
payment of the Restricted Stock Units credited to the Account, payment shall be
made to the last beneficiary designated in writing that is received by the
Company prior to the Participant’s death or, if no designated beneficiary
survives the Participant, such payment shall be made to the Participant’s
estate.

 

10. Change in Control; Corporate Transaction.

 

(a)  Effect of Change in Control on Restricted Stock Units. In the event of a
Change in Control, the Surviving Corporation or the Parent Corporation, if
applicable, may assume or substitute for the Restricted Stock Units credited to
the Account on substantially the same terms and conditions (which may include
payment in shares of the common stock of the Surviving Corporation or the Parent
Corporation). In the event of a Change in Control, to the extent the Surviving
Corporation or the Parent Corporation, if applicable, does not assume or
substitute for the Restricted Stock Units credited to the Account on
substantially the same terms and conditions (which may include payment in shares
of the common stock of the Surviving Corporation or the Parent Corporation), all
of such Restricted Stock Units shall become fully vested immediately prior to
the Change in Control, provided the Participant is then an Employee or, if
applicable, a Director. In the event of a Change in Control, to the extent the
Surviving Corporation or the Parent Corporation, if applicable, does assume or
substitute for the Restricted Stock Units credited to the Account on
substantially the same terms and conditions (which may include payment in shares
of the common stock of the Surviving Corporation or the Parent Corporation) and
within 24 months thereafter the Participant ceases to be an Employee by reason
of (i) an involuntary termination without Cause, or (ii) a voluntary termination
in connection with a Relocation Requirement, all of such Restricted Stock Units
shall become fully vested.

 

3

--------------------------------------------------------------------------------


 

For purposes of this Agreement (i) if the Company is the Surviving Corporation
or the Parent Corporation, if applicable, it shall be deemed to have assumed the
Restricted Stock Units unless it takes explicit action to the contrary and (ii)
“Relocation Requirement” shall mean a requirement by the Company, the Surviving
Corporation or an affiliate thereof that the Participant be based anywhere more
than fifty (50) miles from both the Participant’s primary office location at the
time of the Change in Control and the Participant’s principal residence at the
time of the Change in Control. In addition, for purposes of this Agreement,
except as otherwise provided in a written employment or severance agreement
between the Participant and the Company or a severance plan of the Company
covering the Participant (including a change in control severance agreement or
plan), “Cause” shall mean: a finding by the Committee that the Participant has
breached his or her employment agreement with the Company, or has been engaged
in disloyalty to the Company, including, without limitation, fraud,
embezzlement, theft, commission of a felony or proven dishonesty in the course
of his or her employment, or has disclosed trade secrets or confidential
information of the Company to persons not entitled to receive such information,
or has breached any written noncompetition or nonsolicitation agreement between
the Participant and the Company or has engaged in such other behavior
detrimental to the interests of the Company as the Committee determines.

 

(b)  Effect of Corporate Transaction on Restricted Stock Units. In the event of
a Corporate Transaction that is not a Change in Control, any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume, continue or substitute for the
Restricted Stock Units credited to the Account on substantially the same terms
and conditions (which may include payment in shares of the common stock of the
surviving corporation, acquiring corporation, or the surviving or acquiring
corporation’s parent company). In the event of a Corporate Transaction that is
not a Change in Control, then notwithstanding Section 11 of the Plan and
paragraph (a) of this Section, to the extent that the surviving corporation or
acquiring corporation (or its parent company) does not assume, continue or
substitute for the Restricted Stock Units credited to the Account on
substantially the same terms and conditions (which may include payment in shares
of the common stock of the surviving corporation, acquiring corporation, or the
surviving or acquiring corporation’s parent company), then all of such
Restricted Stock Units shall become fully vested immediately prior to the
Corporate Transaction if the Participant is then an Employee or, if applicable,
a Director.

 

For purposes of this Agreement, “Corporate Transaction” means (i) the
consummation of a merger, consolidation or similar transaction following which
the Company is not the surviving corporation; or (ii) the consummation of a
merger, consolidation or similar transaction following which the Company is the
surviving corporation but the Shares outstanding immediately preceding the
merger, consolidation or similar transaction are converted or exchanged by
virtue of the merger, consolidation or similar transaction into other property,
whether in the form of securities, cash or otherwise. Notwithstanding the
foregoing, a “Corporate Transaction” shall not include a transaction that is
effected exclusively for the purpose of changing the domicile of the Company.

 

4

--------------------------------------------------------------------------------


 

(c)  Payment of Restricted Stock Units. Payment of Restricted Stock Units that
vest pursuant to the second sentence of paragraph (a) of this Section shall be
made in Shares (or, if applicable, in shares of the common stock of the
Surviving Corporation or the Parent Corporation), as soon as practicable
following the earliest of (i) the date of the Change in Control if such Change
in Control is also a Section 409A CIC, (ii) the applicable Vest Date as provided
in Section 4 or (iii) the date of the Participant’s termination of employment
with the Company and its Subsidiaries for any reason. Payment of Restricted
Stock Units that vest pursuant to the third sentence of paragraph (a) of this
Section shall be made in Shares (or, if applicable, in shares of the common
stock of the successor company) as soon as practicable following the termination
of employment referred to in such sentence. Payment of Restricted Stock Units
that vest pursuant to the second sentence of paragraph (b) of this Section shall
be made in Shares (or, if applicable, in shares of the common stock of the
surviving corporation, acquiring corporation, or the surviving or acquiring
corporation’s parent company), as soon as practicable following the earliest of
(i) the date of the Corporate Transaction if such Corporate Transaction is also
a Section 409A CIC, (ii) the applicable Vest Date as provided in Section 4 or
(iii) the date of the Participant’s termination of employment with the Company
and its Subsidiaries for any reason.

 

(d)  Other Agreement or Plan. The provisions of this Section (including the
definition of Cause), shall be superseded by the specific provisions, if any, of
a written employment or severance agreement between the Participant and the
Company or a severance plan of the Company covering the Participant, including a
change in control severance agreement or plan, to the extent such a provision in
such other agreement or plan provides a greater benefit to the Participant.

 

11.          Source of Payments. The Participant’s right to receive payment
under this Agreement shall be an unfunded entitlement and shall be an unsecured
claim against the general assets of the Company. The Participant has only the
status of a general unsecured creditor hereunder, and this Agreement constitutes
only a promise by the Company to pay the value of the Account on the payment
date.

 

12.          Nontransferability. Except to the extent and under such terms and
conditions as determined by the Committee, the Restricted Stock Units shall not
be transferable otherwise than by will or the laws of descent and distribution
or as provided in Section 9.

 

13.          Withholding. The Participant agrees to pay to the Company, or to
make satisfactory arrangement with the Company for payment of, any federal,
state or local taxes, if any, required by law to be withheld in respect of the
payment of the Restricted Stock Units. The Participant hereby agrees that the
Company may withhold from Participant’s wages or other remuneration the
applicable taxes. At the discretion of the Company, the applicable taxes may be
withheld in kind from the Shares otherwise deliverable to the Participant on the
payment of the Restricted Stock Units.

 

14.          No Rights of a Stockholder. The Participant shall not have any of
the rights of a stockholder with respect to the Shares subject to the Restricted
Stock Units until such Shares have been issued.

 

5

--------------------------------------------------------------------------------


 

15.          Notices. All notices required or permitted under this Agreement
shall be in writing and shall be sufficiently made or given if hand delivered or
mailed by registered or certified mail postage prepaid. Notice by mail shall be
deemed delivered at the time and on the date the same is postmarked.

 

Notices to the Company should be addressed to:

 

Arena Pharmaceuticals, Inc.

6150 Nancy Ridge Drive

San Diego, California 92121

Attention:  Chief Financial Officer

 

With a copy to:  General Counsel

 

Notices to the Participant should be addressed to the Participant at the
Participant’s address as it appears on the Company’s records.

 

The Company or the Participant may by writing to the other party, designate a
different address for notices.

 

If the receiving party consents in advance, notice may be transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Such notices shall be deemed delivered when
received.

 

16.              Headings. The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

17.              Governing Law. This Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of Delaware, other than
its conflict of laws principles.

 

18.              Agreement Not a Contract.  This Agreement (and the grant of
Restricted Stock Units) is not an employment or service contract, and nothing in
this Agreement shall be deemed to create in any way whatsoever any obligation on
Participant’s part to continue as an Employee, or of the Company or a Subsidiary
to continue Participant’s service as an Employee.

 

19.              Entire Agreement; Modification. This Agreement and the Plan
constitute the entire agreement between the parties relative to the subject
matter herein and may not be modified, except as provided in the Plan or in a
written document signed by each of the parties hereto, and may be rescinded only
by a written agreement executed by both parties.

 

6

--------------------------------------------------------------------------------


 

20.              Compliance with Section 409A of the Code.

 

(a)  Automatic Delay of Payment. Notwithstanding anything contained in this
Agreement to the contrary, if the Company determines that as of the date of
payment the Participant is a “specified employee” (as such term is defined under
Section 409A of the Code), any Shares (or shares of the common stock of the
successor company in the event of a Change in Control) payable by reason of the
Participant’s termination of employment with the Company and its Subsidiaries
for any reason other than death or “disability” (as such term is defined under
Section 409A of the Code) will not be paid until the date that is six months
following the date of termination of employment (or such earlier time permitted
under Section 409A of the Code without the imposition of any accelerated or
additional taxes under Section 409A of the Code).

 

(b)  General. This Agreement is intended to comply and shall be administered in
a manner that is intended to comply with section 409A of the Code and shall be
construed and interpreted in accordance with such intent. Payment under this
Agreement shall be made in a manner that will comply with section 409A of the
Code, including regulations or other guidance issued with respect thereto, as
determined by the Committee. Any provision of this Agreement that would cause
the payment or settlement thereof to fail to satisfy section 409A of the Code
shall be amended to comply with section 409A of the Code on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under section 409A of the Code.

 

21.              Severability. If any provision of this Agreement shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and (ii)
not affect any other provision of this Agreement or part thereof, each of which
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.

 

 

 

 

ARENA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 

 

7

--------------------------------------------------------------------------------


 

APPENDIX A

 

“Section 409A CIC” means and shall be deemed to have occurred as of the date of
the first to occur of the following events:

 

(a)           Any Person or Group acquires stock of the Company that, together
with stock held by such Person or Group, constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company. However, if
any Person or Group is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same Person or Group is not considered to cause a
Section 409A CIC. An increase in the percentage of stock owned by any Person or
Group as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this subsection. This subsection applies only when there is a transfer of stock
of the Company (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction;

 

(b)           Any Person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) ownership of stock of the Company possessing 35% or more of the total
voting power of the stock of the Company. However, if any Person or Group is
considered to own 35% of the total voting power of the stock of the Company, the
acquisition of additional stock by the same Person or Group is not considered to
cause a Section 409A CIC;

 

(c)           A majority of members of the Company’s Board is replaced during
any 12-month period by Participants whose appointment or election is not
endorsed by a majority of the members of the Company’s Board prior to the date
of the appointment or election; or

 

(d)           Any Person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. However, no Section 409A CIC shall be
deemed to occur under this subsection (d) as a result of a transfer to:

 

(i)            A shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;

 

(ii)           An entity, 50% or more of the total value or voting power of
which is owned, directly or indirectly, by the Company;

 

(iii)          A Person or Group that owns, directly or indirectly, 50% or more
of the total value or voting power of all the outstanding stock of the Company;
or

 

A-1

--------------------------------------------------------------------------------


 

(IV)          AN ENTITY, AT LEAST 50% OF THE TOTAL VALUE OR VOTING POWER OF
WHICH IS OWNED, DIRECTLY OR INDIRECTLY, BY A PERSON DESCRIBED IN CLAUSE (III)
ABOVE.

 

For these purposes, the term “Person” shall mean an individual, Company,
association, joint stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof. The term “Group” shall have the meaning set forth in Rule13d-5 of the
Securities Exchange Commission, modified to the extent necessary to comply with
Proposed Treasury Regulation Section 1.409A-3(g)(5)(v)(B), or any successor
thereto in effect at the time a determination of whether a Section 409A CIC has
occurred is being made.

 

A-2

--------------------------------------------------------------------------------